DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 11, 2021 and September 29, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 11-26 and 35-38 are pending in this application.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 19-21 and 35-36 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Hanamoto et al. (U.S. Patent Application Publication No. US 2008/0025622 A1) (hereafter referred to as “Hanamoto”).  
	With regard to claim 11, Hanamoto describes receiving an original image comprising a plurality of pixels (see Figure 5, element S501 and refer for example to paragraph [0090]); determining a plurality of smoothed images by applying a plurality of filtering kernels to the plurality of pixels of the original image, wherein each of the plurality of filtering kernels is associated with a respective kernel size (see Figure 5, element S503 and refer for example to paragraph [0091]); determining a plurality of enhanced images by comparing the anginal image with the plurality of smoothed images (see Figure 5, elements S507-S510 and refer for example to paragraphs [0093] through [000096]); and generating a target image based on at least one of the plurality of enhanced images and at least one of the original image or at least one of the plurality of smoothed images (see Figure 5, element S512 and refer to paragraph [0097]).
As to claim 12, Hanamoto describes wherein each of the plurality of filtering kernels comprises a respective kernel size determined based on a scale size of a respective one of a plurality of features of the original image (see Figures 3 and 4, refer for example to paragraphs [0084] through [0087]).
In regard to claim 13, Hanamoto describes wherein each of the plurality of filtering kernels is one of a mean filtering kernel or a bilateral filtering kernel (refer for example to paragraph [0090]).
In regard to claim 19, Hanamoto describes a storage medium to store a set of instructions and a processor, communicatively coupled to the storage medium, to execute the set of instructions (see Figure 1 and refer for example to paragraph [0062]) to receive an original image comprising a plurality of pixels (see Figure 5, element S501 and refer for example to paragraph [0090]); determine a plurality of smoothed images by applying a plurality of filtering kernels to the plurality of pixels of the original image, wherein each of the plurality of filtering kernels is associated with a respective kernel size (see Figure 5, element S503 and refer for example to paragraph [0091]); determines a plurality of enhanced images by comparing the original image with the plurality of smoothed images (see Figure 5, elements S507-S510 and refer for example to paragraphs [0093] through [0096]); and generate a target image based on at least one of the plurality of enhanced images and at least one of the original image or at least one of the plurality of smoothed images (see Figure 5, element S512 and refer for example to paragraph [0097]).
With regard to claim 20, Hanamoto describes wherein each of the plurality of filtering kernels comprises a respective kernel size determined based on a scale size of a respective one of a plurality of features of the original image (see Figures 3 and 4, refer for example to paragraphs [0084] through [0087]).
As to claim 21, Hanamoto describes wherein each of the plurality of filtering kernels is one of a mean filtering kernel or a bilateral filtering kernel (refer for example to paragraph [0090]).
As to claim 35, Hanamoto describes a non-transitory computer readable medium, comprising executable instructions that, when executed by at least one processor, direct the at least one processor to perform a method (see Figure 1 and refer for example to paragraph [0062]), the method comprising receiving an original image comprising a plurality of pixels (see Figure 5, element S501 and refer for example to paragraph [0090]); determining a plurality of smoothed images by applying a plurality of filtering kernels to the plurality of pixels of the original image, wherein each of the plurality of filtering kernels is associated with a respective kernel size (see Figure 5, element S503 and refer for example to paragraph [0091]); determining a plurality of enhanced images by comparing the original image with the plurality of smoothed images (see Figure 5, elements S507-S510 and refer for example to paragraphs [0093] through [0096]); and generating a target image based on at least one of the plurality of enhanced images and at least one of the original image or ai least one of the plurality of smoothed images (see Figure 5, element S512 and refer for example to paragraph [0097]).
In regard to claim 36, Hanamoto describes wherein each of the plurality of filtering kernels comprises a respective kernel size determined based on a scale size of a respective one of a plurality of features of the original image (see Figures 3 and 4, refer for example to paragraphs [0084] through [0087]).


Allowable Subject Matter
Claims 14-18, 22-26 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wober, Mailloux, Wong, Loce, Duarte, Couwenhoven, Nomura, Ohwaki, Rai, Chen, Tate, Cho, Bangham, Ishii, Sato, Jeon, Krenzer and Csordas all disclose systems similar to applicant’s claimed invention.  












Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
June 27, 2021